Per Curiam:
The father of a girl now five years of age obtained an absolute divorce, but the child was awarded to the mother, who, shortly upon remarriage, committed it to the maternal grandmother, to whom the court has now awarded it by amendment of the judgment. The father has some right to the custody of his child; the grandmother has none; the father is, like the grandmother, of good character; the father by reason of his income is better able to care for the child. There is no consideration related to the child’s welfare that requires that the grandmother be preferred. The order is reversed and the plaintiff’s motion granted, with a provision that the grandparents should not be denied reasonable opportunity to see the child. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred. Order reversed'and plaintiff’s motion granted, with a provision that the grandparents should not be denied reasonable opportunity to see the child.